Citation Nr: 0740861	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  03-00 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether the veteran is entitled to separate evaluations for 
residuals of left inguinal hernia repair, including a tender 
and painful scar and for any residual neurological 
manifestations.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from August 1986 to November 
1986, from September 1987 to August 1990, and from January to 
May 1991.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 decision by 
the RO which denied an increase in the 10 percent evaluation 
then assigned for residuals of left inguinal hernia, 
manifested by a tender and painful scar.  

In May 2005, the Board granted an increased rating to 30 
percent for residuals of left inguinal hernia, effective from 
August 28, 2001, the date of his claim for increase, and 
continued the 100 percent rating under 38 C.F.R. § 4.30 for 
convalescence following surgery on January 10, 2003, and a 10 
percent evaluation from March 1, 2003.  The veteran appealed 
the decision to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  In May 2007, 
the Court vacated and remanded the May 2005 Board decision 
for readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As a result of the Order of the Court, the Board has been 
directed to undertake appropriate action consistent the 
Court's May 2005 decision and to readjudicate the veteran's 
appeal.  Specifically, the Court found that the Board did not 
adequately explain why the veteran was not entitled to 
separate ratings for residuals of the left inguinal hernia 
repair, including a tender and painful scar and for any 
residual neurological manifestations.  


Historically, the veteran was granted service connection and 
assigned a 10 percent evaluation for residuals of left 
inguinal hernia by the RO in November 1990.  At that time, 
the only objective finding on VA examination was extreme 
tenderness in the area around the surgical site.  As this was 
the predominant residual disability, the RO assigned a 10 
percent evaluation for a tender and painful scar under 
Diagnostic Codes (DC) of 7338-7804.  The 10 percent 
evaluation remained in effect when the veteran sought an 
increased rating in August 2001.  By rating action in 
February 2002, the RO denied the veteran's claim for an 
increase rating.  

The evidentiary records at that time February 2002 RO 
decision included private annual examination reports from 
1998 to 2001, which showed similar findings of tenderness in 
the area of the left inguinal hernia repair site, but did not 
include any specific findings of a tender or painful scar.  
Similarly, VA outpatient records showed increased pain around 
the scar and testicle area, but did not indicate that the 
scar, itself was tender.  

The veteran underwent additional surgery for a recurrence of 
a left inguinal hernia in January 2003, and had several 
injections of Kenlog and xyolocaine for pain in the area of 
the surgical scar subsequent to the surgery, with no reported 
improvement.  The impression on a VA surgical consultation 
report in August 2003 was neuralgia of the left ilio-inguinal 
nerve.  Nearly all of the remaining VA treatment reports 
through 2004 indicated that there was pain in the area of the 
surgical scar, but did not actually describe the surgical 
scar as being tender or painful.  

By rating action in April 2003, the RO denied an increase in 
the 10 percent evaluation then assigned for postoperative 
herniorrhaphy scar; assigned a 100 percent evaluation for 
convalescence following surgery in January 2003 under 
38 C.F.R. § 4.30, and reinstated the 10 percent evaluation 
from March 1, 2003.  

The clinical findings on VA examination in July 2004, were 
essentially normal and showed no evidence of recurrence of a 
hernia.  The surgical scar was well healed and there was some 
mild tenderness over the scar area.  The examiner commented 
that the veteran's pain and tenderness was possibly be due to 
ilioinguinal neuritis that might resolve in time, but that 
there was no evidence of any nerve damage during the surgery.  
The diagnosis was status post left inguinal hernia repair 
with residual ilio-inguinal neuritis.  

In May 2005, the Board found, in essence, that the veteran's 
residual pain prior to surgery in January 2003, was most 
likely a recurrence of the hernia which existed for an 
unknown period of time.  The Board assigned an increased 
rating to 30 percent from the date of the veteran's claim for 
increase in August 2001 to the date of surgery in January 
2003, under DC 7338.  The Board continued the 100 percent 
evaluation for convalescence under 38 C.F.R. § 4.30, and the 
10 percent evaluation from March 1, 2003.  

The Court noted that while the Board (and the RO in November 
2004) considered rating the veteran under DCs 7804 and 8530, 
it did not include any discussion or analysis of the facts, 
and merely concluded that a 10 percent evaluation was 
appropriate.  The Court found that the Board's failure to 
provide adequate reasons and bases concerning the potential 
assignment of separate disability ratings was in error, and 
vacated the Board's decision for readjudication.  

Upon review of the claims file, the Board finds that the 
evidentiary record as currently constituted, does not include 
sufficiently detailed information to determine the extent and 
severity of all residuals of the veteran's left inguinal 
hernia repair.  Specifically, whether the veteran's pain is 
related to a tender and painful scar or to neuritis of the 
ilio-inguinal nerve.  Given the medical complexity of this 
case, the Board finds that a remand for an examination to 
determine the extent and severity of all residuals of the 
veteran's left inguinal hernia repair is necessary prior to 
further appellate review.  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for any left 
inguinal hernia problems since July 2004.  
After securing the necessary release(s), 
the RO should attempt to obtain all 
records not already associated with the 
claims file.  This should include a copy 
of the January 2003 VA surgical report.  
If any records identified by the veteran 
cannot be obtained, he should be so 
informed and it should be documented in 
the claims folder.  

2.  The veteran should be afforded a VA 
neurological examination to determine the 
extent and current severity of any 
residuals associated with his left 
inguinal hernia repair.  The claims 
folder should be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
All indicated tests and studies are to be 
performed.  The examiner must identify 
all residuals of the veteran's left 
inguinal hernia repair and include 
detailed description of any neurological 
symptoms and whether the surgical scar is 
painful or tender.  

The examiner should be advised that all 
residuals of the left inguinal hernia 
repair should be described so that the 
Board may rate them in accordance with 
the specified criteria.  The examiner 
must specifically comment on whether the 
veteran has any residual neurological 
manifestations associated with the left 
inguinal hernia, and whether any 
identified residuals cause paralysis of 
the ilio-inguinal nerve.  If so, the 
examiner should indicate whether any 
paralysis is mild, moderate, or severe.  
The clinical findings and reasons upon 
which any opinion is based should be 
clearly set forth.  The findings should 
be typed or otherwise recorded in a 
legible manner for review purposes.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
veteran is advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse effects 
on his claim.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate all residuals 
of the left inguinal hernia have been 
provided.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2007).  

5.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA of 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  Pursuant to the Court's order, 
in readjudicating the veteran's claim, 
the RO must consider whether there are 
any additional symptoms that constitute a 
separate disorder related to the 
veteran's service-connected left inguinal 
hernia for which a separate rating would 
be in order.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

